       Case 1:18-cv-01456-AT-SDA Document 67 Filed 08/07/20 Page 1 of 1


                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC #: _________________
ALAN A. TARZY, ESQ.,                                             DATE FILED: 8/7/2020
                              Plaintiff,

               -against-
                                                                    18 Civ. 1456 (AT)
ANDREW DWYER and DWYER & BARRETT,
L.L.C. formerly known as THE DWYER LAW                                   ORDER
FIRM, L.L.C.,

                        Defendants.
ANALISA TORRES, District Judge:

        On August 5, 2020, this Court set a briefing schedule for the parties’ filing of summary
judgment motions. ECF No. 65. Later that day, Defendants wrote to the Court seeking
clarification on the scheduling order. ECF No. 66. Accordingly, the Court AMENDS its August
5, 2020 scheduling order as follows:

   1. By September 9, 2020, Defendants shall file their motion for summary judgment, not to
      exceed 30 pages;
   2. By October 7, 2020, Plaintiff shall file his cross-motion for summary judgment, and any
      opposition to Defendants’ motion, in a single memorandum of law not to exceed 40
      pages;
   3. By October 28, 2020, Defendants shall file their opposition to Plaintiff’s cross-motion
      for summary judgment and any reply in support of their own motion for summary
      judgment, in a single memorandum of law not to exceed 40 pages; and
   4. By November 18, 2020, Plaintiff shall file his reply, if any, not to exceed 15 pages.

        The parties are to rely on the Rule 56.1 statements, and evidence cited therein, already
submitted in support of their requests for leave to file summary judgment. The parties should
make any request for sealing or filing in redacted form when submitting their motion papers and
shall do so in accordance with the Court’s Individual Practices in Civil Cases, Rule IV.A.ii. In
accordance with the Court’s Individual Practices in Civil Cases, Rule III.C.V, the parties should
either email to chambers a text-searchable courtesy copy of any deposition transcripts, or mail
such copies directly to chambers on a CD. See Emergency Individual Rules and Practices in
Light of COVID-19, Rule 1.B. Such transcripts need not be filed on the public docket.

       SO ORDERED.

Dated: August 7, 2020
       New York, New York
